DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The claimed invention of a method of treating Alzheimer’s disease comprising administering a compound of formula as recited in claim 9 is novel and non-obvious. 
The closest prior art is due to Anderson (US 2018/0362541). Anderson teaches a compound of formula I [0007]:

    PNG
    media_image1.png
    111
    285
    media_image1.png
    Greyscale
.
Formula I as taught by Anderson potentially encompasses the compound of claim 1 of the instant invention. The teaching, however, is so broad and the instant invention so specific that one of ordinary skill in the art would not find it obvious to envision the claimed compound to treat the claimed disease.  
Additionally, Applicant’s filing of a Terminal Disclaimers over US Patent 10,752,633 and US Patent 10,584,131 overcome the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 9 and 10 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627